DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-9 and 17-20 include subject matter which was indicated as allowable dependent on correction of 112 second paragraph rejections, the amendments provided to independent claim 1 and subsequent dependent claims correcting the indefiniteness statements.  
Newly independent amended claim 10 recites “A cartridge comprising: a hollow body provided with an inlet and an outlet, means for accumulating at least one odorant composition, arranged in the hollow body, and means for shutting the inlet and outlet of the hollow body, the means for shutting being mobile between an open position and an airtight closed position, means for biasing the means for shutting the inlet and outlet, in the airtight closed position”.  French reference(2868017) in figure 1 teaches a perfume diffuser including a removable fragrance cartridge(9), the fragrance cartridge including a wick(11) for wicking fragrance, a closure valve(15) including a flat plate(21) for moving to a location pressed to the removable cartridge, and a spring(22) for providing a biased movement of the closure valve.   The fragrance cartridge of French reference is part of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 15, 2022